IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                           No. 00-50852
                         Summary Calendar



JUAN ERNESTO CASTRO,

                                         Petitioner-Appellant,

versus

GARY L. JOHNSON, DIRECTOR,
TEXAS DEPARTMENT OF CRIMINAL JUSTICE,
INSTITUTIONAL DIVISION,

                                         Respondent-Appellee.

                       --------------------
          Appeal from the United States District Court
                for the Western District of Texas
                      USDC No. SA-00-CV-446
                       --------------------
                           April 4, 2001

Before HIGGINBOTHAM, WIENER, AND BARKSDALE, Circuit Judges.

PER CURIAM:*

     Juan Ernesto Castro, Texas prisoner number 774844, appeals

the district court’s dismissal of his 28 U.S.C. § 2254 petition

for a writ of habeas corpus as time-barred. Castro has not shown

that he is entitled to avail himself of one of the tolling

provisions found in 28 U.S.C. § 2244(d)(1). Nor has he

demonstrated that the district court erred in determining that

his petition was time-barred. Castro argues other issues in his

brief. However, because he was not granted a certificate of

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                          No. 00-50852
                               -2-

appealability on these issues, we may not consider them. Lackey

v. Johnson, 116 F.3d 149, 151-52 (5th Cir. 1997). We therefore

AFFIRM the judgment of the district court.

     AFFIRMED.